 Case 3:17-cv-00079-H-LL Document 85 Filed 11/16/18 PageID.615 Page 1 of 2




 1   PANAKOS LAW, APC
     Aaron D. Sadock (SBN 282131)
 2   555 West Beech Street, Ste. 500
     San Diego, California 92101
 3   Telephone: (619) 800-0529
     Facsimile: (866) 365-4856
 4   Email: asadock@panakoslaw.com
 5   LAW OFFICES OF RICHARD E. NAWRACAJ
     Richard Edward Nawracaj (Pro Hac Vice)
 6   155 N. Wacker Drive
     Suite 4250
 7   Chicago, IL 60606
     312-803-4837
 8   Email: rich.nawracaj@nawracaj-law.com
 9   Attorneys for Plaintiff ENSOURCE INVESTMENTS LLC
10
11                       UNITED STATES DISTRICT COURT
12
                      SOUTHERN DISTRICT OF CALIFORNIA
13
     ENSOURCE INVESTMENTS LLC, a               Case No.: 3:17-CV-00079-H-LL
14   Delaware limited liability company,
15               Plaintiff,                    NOTICE OF MOTION AND
     v.                                        MOTION BY PLAINTIFF
16
                                               ENSOURCE INVESTMENTS LLC
17   THOMAS P. TATHAM, an                      FOR LEAVE TO FILE AMENDED
     individual; MARK A. WILLIS, an            COMPLAINT
18   individual; PDP MANAGEMENT
     GROUP, LLC, a Texas limited               Date: December 17, 2018
19
     liability company; TITLE ROVER,           Time: 10:30 a.m.
20   LLC, a Texas limited liability            Courtroom: 15A
     company; BEYOND REVIEW, LLC,
21
     a Texas limited liability company;        District Judge: Hon. Marilyn L. Huff
22   IMAGE ENGINE, LLC, a Texas                Magistrate Judge: Hon. Linda Lopez
     limited liability company; WILLIS
23   GROUP, LLC, a Texas limited
24   liability company; and DOES 1-50,
25                  Defendants.
26
27   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

28         NOTICE IS HEREBY GIVEN pursuant to Rule 7.1(e) of the Local Rules of

             NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE AMENDED COMPLAINT
                                              1                   3:17-CV-00079-H-LL
 Case 3:17-cv-00079-H-LL Document 85 Filed 11/16/18 PageID.616 Page 2 of 2




 1   Practice for the United States District Court for the Southern District of California
 2   that on December 17, 2018 at 10:30 a.m. in Courtroom 15-A of the Edward J.
 3   Schwartz United States Courthouse, located at 221 West Broadway, Third Floor,
 4   San Diego, California, Plaintiff ENSOURCE INVESTMENTS LLC (“Ensource”)
 5   will, and hereby does, move the Court to issue an Order granting leave to file a
 6   First Amended Complaint. A copy of the proposed Amended Complaint is
 7   attached as Exhibit B to the Declaration of Bonnie E. McKnight herewith. A copy
 8   of the proposed Amended Complaint “redlined” is attached as Exhibit C to to the
 9   Declaration of Bonnie E. McKnight herewith.
10         The motion will be made on the grounds pursuant to Federal Rule of Civil
11   Procedure 15(a), seeking to add Hopewell-Pilot Project LLC as a nominal
12   defendant, and add new claims and allegations, and granting the motion will be in
13   furtherance of justice.
14         The motion will be based on this notice, the memorandum of points and
15   authorities, the proposed amended complaint, the declaration Bonnie E.
16   McKnight, a copy of which is served and filed with this motion, and on the
17   pleadings, papers, records, and files of this action.
18
     DATED: November 16, 2018                PANAKOS LAW, APC
19
                                             By: /s/ Bonnie E. McKnight
20                                           Attorney for Plaintiff
21                                           ENSOURCE INVESTMENTS LLC
22
23
24
25
26
27
28

              NOTICE OF MOTION AND MOTION FOR LEAVE TO FILE AMENDED COMPLAINT
                                               2                   3:17-CV-00079-H-LL
